Case 2:18-cv-00135-JRG Document 662 Filed 09/16/19 Page 1 of 7 PageID #: 69097



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION


FRACTUS, S.A.,                                  §
                                                §
              Plaintiff,                        §
                                                §
v.                                              §   CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                §              LEAD CASE
AT&T MOBILITY LLC,                              §
                                                §
          Defendant,                            §
T-MOBILE US, INC., T-MOBILE USA,                §
INC.,                                           §   CIVIL ACTION NO. 2:18-CV-00137-JRG
                                                §             MEMBER CASE
          Defendants,                           §
CELLCO PARTNERSHIP D/B/A                        §
VERIZON WIRELESS,                               §   CIVIL ACTION NO. 2:18-CV-00138-JRG
                                                §             MEMBER CASE
         Defendants,                            §
COMMSCOPE TECHNOLOGIES LLC,                     §
                                                §
              Intervenor-Defendant,             §
                                                §
T-MOBILE US, INC., T-MOBILE USA,                §   CIVIL ACTION NO. 2:19-CV-00255-JRG
INC., CELLCO PARTNERSHIP D/B/A                  §             MEMBER CASE
VERIZON WIRELESS,                               §
                                                §
              Defendants,                       §
                                                §

                               ORDER ON PRETRIAL MOTIONS
        The Court held an Initial Pretrial Conference in the above-captioned consolidated cases on

 September 3, 2019, during which the Court heard pretrial motions filed by Plaintiff Fractus, S.A.

 (“Fractus”); Defendants T-Mobile US, Inc. and T-Mobile USA, Inc. (collectively, “T-Mobile”);

 Defendant Cellco Partnership d/b/a Verizon Wireless (“Verizon”); and Intervenor-Defendant

 CommScope Technologies LLC (“CommScope”). This Order summarizes and memorializes the

 Court’s rulings and reasons therefor on the aforementioned motions as announced into the record,
Case 2:18-cv-00135-JRG Document 662 Filed 09/16/19 Page 2 of 7 PageID #: 69098



including additional instructions that were given to the Parties. This Order in no way limits or

constrains the Court’s rulings as announced into the record from the bench.

       Also before the Court are two pretrial motions not heard during the Initial Pretrial

Conference: (1) T-Mobile, Verizon, and CommScope’s Motion for Summary Judgment of Non-

Infringement (Dkt. No. 344) and (2) T-Mobile’s Motion for Summary Judgment of No Willfulness

(Dkt. No. 349). Having considered these motions and the briefing therefor, and for the reasons set

forth herein, the Court is of the opinion that both motions should be and hereby are DENIED.

       The remaining pretrial motions, motions in limine, and objections to exhibits are

CARRIED until the Second Pretrial Conference on September 19, 2019, at 9:00 a.m. in

Marshall, Texas.

                                  Initial Pretrial Conference

  I.   Fractus’s Motion for Leave to File Amended Complaints (Dkt. No. 298)

       This motion is GRANTED. (Dkt. No. 647 at 7:21–8:2.) Fractus’s claims as to patents no

longer asserted are DISMISSED WITHOUT PREJUDICE. (Id. at 8:3–19.)

 II.   Motions pertaining to Intervenor-Defendant CellMax Technologies AB (Dkt. Nos.
       336, 346, 355, 568)

       These motions are DENIED-AS-MOOT by the agreement of the parties. (Dkt. No. 647 at

24:22–26:11.)

III.   Fractus’s Motion for Leave to Modify Protective Order (Dkt. No. 614)

       This motion is DENIED. Under the terms of the existing Protective Order, the Court

ORDERED Fractus to produce the documents produced by AT&T Mobility LLC (“AT&T”) that

it intends to use at trial (the “AT&T Documents”) to T-Mobile and Verizon that day. Exhibit

disputes as to the AT&T Documents will be taken up at the pretrial conference in September 19,

2019. Any AT&T Documents that are preadmitted may be used only with the courtroom sealed


                                                2
Case 2:18-cv-00135-JRG Document 662 Filed 09/16/19 Page 3 of 7 PageID #: 69099



and corporate representatives, inhouse counsel, and other employees for all parties excluded. The

parties will coordinate with counsel for AT&T to identify the estimated time and day when the

AT&T Documents will be used at trial so that AT&T may monitor compliance with this order.

(Dkt. No. 647 at 44:20–46:10.)

 IV.   Verizon’s Daubert Motion to Exclude Dr. Stuart Long from Offering Alleged Expert
       Testimony Regarding Non-Exemplary Products (Dkt. No. 341)

       This motion is DENIED. (Dkt. No. 647 at 66:17–67:7.)

 V.    T-Mobile and Verizon’s Motion to Exclude Certain Opinions of Dr. Stuart Long (Dkt.
       No. 342)

       This motion is GRANTED-IN-PART and DENIED-IN-PART. The motion is

GRANTED as to Dr. Long’s opinions that “working frequencies” and “working frequency bands”

are limited to (1) licensed cellular frequency bands that are (2) licensed in the United States, and

such opinions are STRICKEN. (Dkt. No. 647 at 88:17–89:20.) The motion is otherwise DENIED.

(Id. at 91:20–92:5.)

 VI.   CommScope’s Motion to Exclude the Opinions of Robert Mills Under Rule 702 (Dkt.
       No. 345); Verizon’s Motion to Exclude the Opinions of Robert Mills (Dkt. No. 340);
       T-Mobile’s Motion to Exclude the Opinions of Robert Mills (Dkt. No. 352); and
       Fractus’s Motion for Leave to Serve Supplemental Expert Report of Robert Mills
       (Dkt. No. 598)

       CommScope, Verizon, and T-Mobile’s motions (Dkt. Nos. 345, 340, 352) are each

DENIED. (Dkt. No. 647 at 158:6–14.) Fractus’s motion (Dkt. No. 598) is GRANTED. (Id. at

158:14–19.)

VII.   Fractus’s Motion to Strike Declaration of Daniel Van der Weide and Portions of
       David Pozar’s Expert Report (Dkt. No. 348)

       This motion is DENIED. (Dkt. No. 647 at 171:5–9.)




                                                 3
Case 2:18-cv-00135-JRG Document 662 Filed 09/16/19 Page 4 of 7 PageID #: 69100



VIII.   Fractus’s Motion to Strike the Rule 26(a)(2)(C) Expert Disclosures of Dr. Martin
        Zimmerman (Dkt. No. 354)

        This motion is GRANTED-IN-PART and DENIED-IN-PART. The motion is

 GRANTED as to opinions of non-infringement, invalidity, and the scope and content of the prior

 art. (Dkt. No. 647 at 190:22–23.) The motion is DENIED as to opinions regarding non-infringing

 alternatives. (Id. at 190:23–191:4.) The motion is DENIED as to opinions about deployment rates

 such that antennas were “rarely” or “commonly” deployed in a certain manner. (Id. at 191:8–19.)

 However, the motion is GRANTED so as to provide that Dr. Zimmerman may not offer any

 opinion as to specific percentages of deployment rates, and such opinions are STRICKEN. (Id.)

 The motion is DENIED as to Dr. Zimmerman’s opinions about what customers found valuable.

 The motion is GRANTED as to Dr. Zimmerman’s opinions regarding the actual monetary value

 of any feature, and such opinions are STRICKEN. (Id. at 191:20–192:8.) Other experts may not

 rely on Dr. Zimmerman’s expert opinions that have been excluded. (Id. at 192:25–193:3.) This

 order does not in any way limit Dr. Zimmerman’s ability to testify as a fact witness within his own

 personal knowledge, including about the structure and attributes of specific CommScope antennas.

 (Id. at 193:24–194:9.)

 IX.    Fractus’s Motion for Leave to Serve a Supplemental Infringement Report of Dr.
        Stuart Long (Dkt. No. 469) and CommScope’s Motion for Partial Summary
        Judgment of Non-Infringement and of No Willful Infringement (Dkt. No. 351)

        CommScope’s motion (Dkt. No. 351) is DENIED. (Dkt. No. 647 at 234:17–235:2.)

 Fractus’s motion (Dkt. No. 469) is GRANTED. (Id. at 235:3–6.) The Court ORDERED that

 Defendants shall have leave to take a supplemental deposition of Dr. Long limited to the content

 of this supplemental report, not to exceed 2.5 hours, and to be conducted on the same day as the

 supplemental deposition of Dr. Long ordered by the Court in its August 20, 2019 Order. (Id. at

 235:7–16; see also Dkt. No. 611.)


                                                 4
Case 2:18-cv-00135-JRG Document 662 Filed 09/16/19 Page 5 of 7 PageID #: 69101



 X.     T-Mobile, Verizon, and CommScope’s Motion for Partial Summary Judgment
        Regarding Prior Art Status (Dkt. No. 338)

        This motion is GRANTED. (Dkt. No. 647 at 250:7–19.)

                                       Rulings on the Papers

  I.    T-Mobile and Verizon’s Motion for Summary Judgment of Non-Infringement (Dkt.
        No. 344)

        Before the Court is T-Mobile, Verizon, and CommScope’s Motion for Summary Judgment

of Non-Infringement. (Dkt. No. 344.) Having considered the briefing, the Court is of the opinion

that the motion should be and hereby is DENIED.

        The motion is directed at two claim limitations implicated by the patents-in-suit: (1) the

number of monoband arrays used to identify the position of individual antenna elements must

equal the number of working frequency bands in the array and (2) the array must include a

particular type of antenna element called a single multiband antenna element. (Dkt. No. 344 at 1.)

        As to the first limitation, the Defendants assert there is no genuine issue of material fact

because Dr. Long, Fractus’s technical expert, allegedly used three monoband arrays—PCS,

AWS uplink , and AWS downlink —to identify two working frequency bands. (Dkt. No. 505-4 at 400:10–

23.) However, there is a discrepancy in Long’s report as to whether AWS uplink and AWS downlink

constitute different monoband arrays. (Dkt. No. 460-2 at 142:6–25.) This discrepancy creates a

genuine issue of material fact best left to the jury to resolve.

        As to the second limitation, the Defendants assert that there is no genuine issue of material

fact because Long cannot identify a specific set of elements which are coupled to each other

electromagnetically to form the single multiband antenna. (See Dkt. No. 344-6 at 473:6–9.)

However, Long identifies the process by which he determined that such a set of elements exists in

the accused products and states that the dipoles consist of coupled arms that form a “set of

elements.” (Dkt. No. 460-5 at 158.) Furthermore, Kr. Kakaes, CommScope’s expert, made

                                                   5
Case 2:18-cv-00135-JRG Document 662 Filed 09/16/19 Page 6 of 7 PageID #: 69102



statements supporting Long’s conclusions. (See Dkt. No. 460-7 at ¶ 98.) Therefore, Long provides

his factual basis and process for reaching his conclusion that the accused products contain a single

multiband antenna element. Accordingly, Long’s opinion creates a genuine issue of material fact

that precludes summary judgment.

 II.   T-Mobile’s Motion for Summary Judgment of No Willfulness (Dkt. No. 349)

       Before the Court T-Mobile’s Motion for Summary Judgment of No Willfulness. (Dkt. No.

349.) Having considered the briefing, the Court is of the opinion that the motion should be and

hereby is DENIED.

       T-Mobile contends that additional conduct beyond using the accused product after notice

of infringement is required to raise a genuine issue of material fact as to willfulness. This

contention is not supported by the case law. Central to the willfulness inquiry is an accused

infringer’s subjective beliefs See Erfindergemeinschaft UroPep GbR v. Eli Lilly & Co., 240 F.

Supp. 3d 605, 618 (E.D. Tex. 2017). The jury can infer willful intent from circumstantial evidence.

See Georgetown Rail Equip. Co. v. Holland L.P., 867 F.3d 1229, 1245 (Fed. Cir. 2017). Here, that

T-Mobile knew about the lawsuit and continued to use the accused products is at least some

circumstantial evidence that the jury could rely on to find willfulness. This circumstantial evidence

of willfulness creates a genuine dispute of material fact sufficient to preclude summary judgment.

See Ericsson Inc. v. TCL Commc’n Tech. Holdings, Ltd, No. 2:15-CV-00011-RSP, 2018 WL

2149736, at*9 (E.D. Tex. May 10, 2018).

                                   Second Pretrial Conference

       The Court SETS a Second Pretrial Conference for Thursday, September 19, 2019, at

9:00 a.m. in Marshall, Texas. (Dkt. No. 647 at 17:16–21.) The remaining pretrial motions,

motions in limine, and objections to exhibits are CARRIED until such time. The parties shall

jointly submit an updated list of outstanding pretrial motions, motions in limine, and categorized
                                                 6
Case 2:18-cv-00135-JRG Document 662 Filed 09/16/19 Page 7 of 7 PageID #: 69103



objections to exhibits to be taken up at the Second Pretrial Conference no later than Wednesday,

September 18, 2019, at 1:00 p.m. (Id. at 18:14–18, 251:20–25.)


       So Ordered this
       Sep 16, 2019




                                               7
